          Case 4:20-cr-00302-BRW Document 14 Filed 10/21/20 Page 1 of 1

                                                                                 usf:ULEO
                                                                             EASTERNci~\~cr couRr
                    IN THE UNITED STATES DISTRICT COURT                                  icrARKANSAs
                        EASTERN DISTRICT OF ARKANSAS               OCT 21 2020
                                                      JA'vrl='c-,!J.:':
                              CENTRAL DIVISION                          ~y~ ~f.JtcK,
                                                                               CLERK

UNITED STATES OF AMERICA                                                       PLAINTJFF1 :ii:r, ~

V.                          CASE NO. 4:20-CR-302-BRW-3

DEBORAH GAIL TERRY                                                           DEFENDANT

                          ORDER APPOINTING COUNSEL

       Based upon the completed Affidavit of Defendant Deborah Gail Terry concerning

her financial ability to employ counsel, the Court finds that Ms. Terry cannot afford to

hire a private lawyer, but is entitled to counsel. In accordance with the Criminal Justice

Act, Garry J. Con-others is appointed to represent Ms. Terry in all further proceedings in

this matter.

       IT IS SO ORDERED, this 21st day of October, 2020.




                                              UNITED STATES MAGISTRATE JUDGE
